Citation Nr: 0636117	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for loss of bladder 
control as secondary to service-connected traumatic arthritis 
and lumbosacral strain.  

2.	Entitlement to service connection for loss of bowel 
control as secondary to service-connected traumatic arthritis 
and lumbosacral strain.  

3.	Entitlement to service connection for loss of use of both 
feet as secondary to service-connected traumatic arthritis 
and lumbosacral strain.  

4.	Entitlement to service connection for loss of use of both 
hands as secondary to service-connected traumatic arthritis 
and lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1979 to November 
1992.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board remanded this matter for further development in 
June 2005.   


FINDINGS OF FACT

1.	The record shows that during active service the veteran 
fell from a truck and punctured his lower back on a wooden 
stake.  

2.	In April 1993, VA service connected the veteran for 
traumatic arthritis, L1, L2, and L5, and for lumbosacral 
muscle strain.  

3.	The medical evidence demonstrates that the veteran has a 
bladder control disorder.  

4.	The medical evidence demonstrates that the veteran has a 
bowel control disorder.  

5.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran has current loss of use of his feet 
and hands.        

6.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's bowel control disorder, bladder 
control disorder, and his loss of use of his feet are related 
to his service-connected lower spine disorder.      

7.	The preponderance of the medical evidence of record 
demonstrates that the veteran's loss of use of his hands is 
not related to his service-connected lower spine disorder.  


CONCLUSIONS OF LAW

1.	A bladder control disorder is proximately due to the 
service-connected lower spine disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

2.	A bowel control disorder is proximately due to the 
service-connected lower spine disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

3.	The veteran's loss of use of both feet is proximately due 
to the service-connected lower spine disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).  

4.	The veteran's loss of use of both hands is not proximately 
due to, or aggravated by, the service-connected lower spine 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders, secondary to his service-connected lower spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the Appeals Management Center (AMC) dated in July 2005.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, 
the AMC informed the veteran of the elements comprising a 
secondary service connection claim and the evidence needed to 
substantiate such a claim, and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And in the 
letter, the AMC advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The AMC provided notification to the veteran after 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And, in the July 2005 letter, the AMC did not 
provide the veteran with information regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claims - in January and July 2006 Supplemental Statements of 
the Case - following the July 2005 proper VCAA notification.  
This readjudication complies with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  And the 
Board finds no prejudice from the fact that the AMC did not 
provide the veteran with information regarding disability 
evaluations and effective dates prior to the readjudications.  
As will be noted below, three of the veteran's claims will be 
granted, while one will be denied.  For each granted, the 
veteran cannot be prejudiced as his claims have been granted 
and the AMC can address any notification deficiencies when 
effectuating the service connection awards.  And for that 
claim denied, the veteran cannot be prejudiced because no 
disability evaluation or effective date will be assigned - so 
notification on such a matter is unnecessary.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the July 
2005 letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private and VA medical records relevant to this 
appeal.  VA provided the veteran with compensation 
examinations for his claims.  VA provided the veteran with an 
opinion from the Veteran's Health Administration (VHA).  And 
the veteran stated in July 2005 that he had no additional 
evidence to submit, and therefore wanted the Board to decide 
his claims.       

The Board notes that the record does not contain the 
veteran's service medical records.  The Board will therefore 
consider in its decision the case of O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (where records are apparently lost 
while in the possession of the government, a heightened 
obligation applies to consider carefully the benefit-of-the-
doubt rule).  The Board notes, however, that the missing 
records may prove inconsequential here - as will be detailed 
below, three of the veteran's claims will be granted.  As 
such, any defect with regard to VA's duty to assist is not 
prejudicial with regard to these claims.  And second, with 
regard to the claim denied below (secondary service 
connection for loss of use of hands), the claim is a 
secondary service connection claim which is not based on the 
veteran's in-service physical condition.  As such, the 
service medical records would not have an impact on that 
particular claim.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Secondary Service 
Connection

In an April 1993 rating decision, VA service connected the 
veteran for traumatic arthritis, L1, L2, and L5, and for 
lumbosacral muscle strain.  The rating decision stated that 
the veteran injured his lower back during service when a 
wooden stake penetrated his lower back.  The veteran now 
claims that his service-connected disorders relate to his 
current bladder control disorder, bowel control disorder, and 
loss of use in his upper and lower extremities.  For the 
reasons set forth below, the Board agrees with his claims for 
secondary service connection for his bladder, bowel, and 
lower extremities, but disagrees with his claim regarding his 
upper extremities.        

	Law and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

	Medical Evidence 

In this matter, the record contains several VA and private 
examination reports addressing the disorders underlying the 
veteran's claims.  Before addressing the merits of these 
claims, the Board will first detail below the evidentiary 
findings in the medical reports. 

The earliest relevant examination report is dated in October 
2000 and was rendered by a VA examiner.  In the report, the 
examiner expressed doubt about the veteran's claims.  He 
noted a previous finding by a VA physician that the veteran 
was not forthcoming in his VA examinations.  He noted another 
previous examiner's impressions of the veteran's well-
developed upper extremity muscles.  He noted that motor tone 
and muscle bulk was normal throughout all four of the 
veteran's extremities.  He noted the veteran's questionable 
and possibly deceitful responses to strength testing in the 
extremities.  He noted tremors in the veteran's upper and 
lower extremities, but noted the absence of such symptoms in 
the veteran's jaw or head.  He noted the veteran's normal 
speech.  Ultimately, the examiner stated that there was no 
medical basis for the veteran's failure to have use of his 
extremities.  In closing, the examiner did not address the 
veteran's lumbar spine disorder.  Rather, the examiner stated 
that he did not believe a cervical spine disorder related to 
the claims of limitations in the extremities (the veteran 
underwent VA surgery in July 1997 for a non-service-connected 
cervical spine disorder - regarded as an unsuccessful 
cervical laminectomy by a VA physician).  This examiner did 
not address the claims regarding bladder and bowel control, 
moreover.     

The veteran underwent VA compensation examination for his 
bowel and bladder claims in May 2001.  The examiner stated 
that he reviewed the C-file.  He noted the veteran's 
trembling upper extremities, and found the veteran with 
incontinence of urine and feces secondary to his "lumbar 
spine problem[.]"  

In May 2003, a physician assigned to a VA spinal cord injury 
clinic stated that the veteran's lumbar spine disorders and 
cervical spine disorder (not service connected) relate to his 
loss of use of his bladder, bowel, and upper and lower 
extremities.  

In a December 2003 report, pursuant to an application 
regarding aid and attendance, a VA physician found the 
veteran with lumbar disorders, with quadriplegia, with the 
inability to grip at all, and with no control of his bladder 
and bowels.  This examiner also noted severe tremors over all 
extremities.

A February 2004 VA examiner found the veteran with complete 
loss of bladder and bowel control, and found these disorders 
due to lumbosacral spondylosis, which he also related to the 
veteran's quadriplegia.  

The veteran again underwent VA compensation examination in 
March 2004.  This examination focused on his peripheral 
nerves, and was intended to address an aid and attendance 
claim.  The examiner noted the veteran's quadriplegia, and 
his involuntary tremors in the upper extremities.  He noted 
the veteran's unsuccessful cervical laminectomy with fusion 
in July 1997.  He stated this surgery may relate to the 
veteran's quadriplegia.  And he found lumbar spondylosis with 
no evidence of straight leg raising sign.  

A May 2004 examination report, again noting the veteran's 
lumbar disorders, stated that the veteran also has total loss 
of control of bladder and bowel, and quadriplegia with 
tremors in his upper and lower extremities.  

A December 2004 private medical record indicates that the 
veteran attended an examination for lumbosacral 
radiculopathy.  The record indicates that the veteran then 
reported having problems with left leg numbness, exertional 
leg pain, continued low back pain, sciatica, and bilateral 
leg weakness.  The record notes that the veteran was alert 
and in good spirits.  This record also notes the veteran's 
several lumbar spine disorders, but does not note 
quadriplegia or incontinence.

The Board contains a VHA opinion rendered in March 2005.  In 
the request for this opinion, the Board asked whether any of 
the service-connected lower spine disorders (i.e., traumatic 
arthritis and lumbar strain) were related to the veteran's 
quadriplegia, and loss of bladder and bowel control.  In 
reply, the examiner indicated that the arthritis and strain 
would not affect the veteran's spine to such an extent that 
he would develop quadriplegia and bladder and bowel control 
disorders.  He also stated that he did not believe that the 
service-connected disorders would lead to neurological lumbar 
problems that could have led to the loss of bladder and bowel 
control, and to loss of use of the hands and feet.  And 
finally, he indicated that the veteran's non-service-
connected cervical disorder may relate to the claimed 
extremity and bowel/bladder disorders, but that he was 
doubtful of that.  This VHA opinion implied that the October 
2000 examiner - the one who questioned the veteran's veracity 
- rendered the most helpful examination report in the file.  

An April 2005 private medical report from the Ambulatory 
Surgery Center in Spartanburg, South Carolina indicated 
surgery for the veteran's lower spine disorder.  The report 
notes the veteran's complaints of lower back pain and 
neuropathy, but there is no mention in this particular report 
of quadriplegia or of incontinence.  

A June 2005 private examination report in the record confirms 
the diagnoses of lumbar disorders, and states that the 
veteran is a long-term quadriplegic secondary to his cervical 
and lumbar spinal stenosis with loss of bowel and bladder 
control.  The report indicates that the quadriplegia and loss 
of bladder and bowel control were a result of degenerative 
changes with resulting spondylosis that progressed to 
stenosis and subsequent quadriplegia.  

The record contains a June 2005 note rendered by a VA 
treating nurse practitioner.  She stated that the veteran's 
lumbar spine disorders have "caused myelopathy that has 
resulted in the loss of function of all extremities as well 
as complete loss of bowel and bladder control with urinary 
and fecal incontinence, intractable pain, and sustained 
clonus with continuous tremor."  

An August 2005 private medical report from the Ambulatory 
Surgery Center in Spartanburg, South Carolina indicated 
surgery for the veteran's lower spine disorder.  

A December 2005 private medical report from the Ambulatory 
Surgery Center in Spartanburg, South Carolina indicated that 
the veteran underwent surgery on his lumbar spine.  The 
report indicated that the surgical procedure was for joint 
nerve blocks and for fluoroscopic-guided diagnostic procedure 
to address the veteran's "low back pain and buttock pain 
accompanied by functional impairment consistent with facet 
joint dysfunction" in the lumbosacral region.  In relevant 
part, the report noted mild relief of pain.  

A private examination report dated in January 2006 noted the 
veteran as walking, albeit using a cane and with an antalgic 
gait.  The examination report, from Orthopaedic Associates in 
Duncan, South Carolina, noted that the veteran was admitted 
there as a first-time visitor.  The examiner notes that the 
veteran claimed injury to his lumbar spine from military 
duties as a paratrooper and from falling out of a car.  There 
was no mention in the report of impalement by a wooden stake.  
The veteran is reported to have said that he experiences some 
"achiness" in his neck, and occasionally feels pain 
radiating into his head.  The veteran reported low back pain.  
In the review of his systems, incontinence is noted as 
"denied" under genitourinary.  Under neurologic, it is 
noted that he denies paralysis, weakness, or seizure 
disorder.  On physical examination, the physician noted that 
the veteran ambulated around the office using a cane.  He 
stated that the veteran's posture appeared to be virtually 
normal.  He noted a moderate degree of spasm in the lumbar 
region.  He noted stiff range of motion, but movement to the 
thighs with the fingertips bending forward.  He noted very 
limited range in extension backward and to the sides.  He 
noted straight leg raising to 80 degrees to the left, and 90 
degrees to the right.  He noted lower extremity strength at 
5/5 and symmetric throughout with all reflexes 2+ and 
symmetric and normal sensation.  The examiner diagnosed the 
veteran with inflammatory degenerative disc disease at L2-3 
with modic changes.  

In January 2006, another VA nurse practitioner stated that 
the veteran is quadriplegic and incontinent from his spinal 
disability.  The examiner stated that soft tissue damage from 
the inservice injury, missed by the x-ray then administered, 
led him to believe that "[a]ll associated conditions result 
from this original injury."  This nurse practitioner noted 
that he cared for the veteran since 2000.  

A February 2006 private examination report, from the Piedmont 
Orthopaedics Bone, Joint, and Spine Specialists in 
Greenville, South Carolina noted the veteran's lower spine 
disorders, and stated that the veteran's lower spine 
disorders relate to service and cause his quadriplegia and 
bladder/bowel incontinence.  Citing Magnetic Resonance 
Imaging (MRI), this examiner noted lumbar spondylosis and 
stenosis with sustained clonus and conus medullaris.  This 
report states that the veteran was initially misdiagnosed 
following his inservice injury because no MRI was conducted 
at that time, and that his lower spine injuries were far more 
serious than the arthritis and strain originally diagnosed, 
and were service connected.        

In March 2006, a VA compensation examination was conducted by 
Dr. W.B., the same physician who questioned the veteran's 
veracity in October 2000.  The examiner stated that he 
reviewed the claims folder.  He stated that there was no 
evidence that the veteran incurred a traumatic back injury 
while on active duty, to include the stick impalement noted 
in the April 1993 rating decision that granted service 
connection for a lumbar disorder.  He also stated that, 
nevertheless, a lumbar spine disorder would not extend to and 
include the cervical spine.  He noted disagreement in the 
record on the extent to which the veteran has lost function 
of his arms and legs, but noted unanimity in the record on 
the issue of bladder and bowel loss of control.  But this 
examiner seemed to attribute the incontinence to the cervical 
disorder, which is not service connected.  This examiner 
again expressed doubt about the veteran's candor, noting the 
veteran as alert, but quiet and vague and circumspect about 
his history, and his refusal to provide concrete answers.  
The examiner expressed doubts about the veteran's inability 
to contract his muscles and noted the presence of the 
veteran's tendon reflexes with the exception of ankle jerks.  
In closing, the examiner opined that there was no 
relationship in the record between traumatic arthritis and 
neurological status based on the absence in the record of 
evidence of an inservice trauma.  And he stated that the 
lumbosacral strain was unrelated to the veteran's 
neurological status, or incapacity.  

	Analysis

As noted previously, to establish service connection on a 
secondary basis, the evidence must show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  

The record is clear that the veteran has current bladder and 
bowel control disorders.  Medical reports reflecting years of 
private and VA medical treatment demonstrate this.  Even the 
VA physician skeptical of the veteran's claims - who 
conducted the October 2000 and March 2006 examinations - 
concedes the existence of current bladder and bowel control 
disorders.  And most significantly, the VA compensation 
examiner looking specifically into these issues found the 
veteran in February 2004 with complete loss of control of 
bowel and bladder.  The Board notes that several private 
records omit mention of incontinence disorders, and one even 
states that the veteran did not experience incontinence.  But 
the Board nevertheless finds that the record does not 
preponderate against the veteran's claims to current bladder 
and bowel control disorders.  38 C.F.R. § 3.310(a).  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The record is more complex with regard to the claims to 
current loss of use of the feet and hands.  On the one hand, 
over the several year period since the veteran filed his 
claims, and during the many medical examinations he has 
undergone since then, quadriplegia has been a regular finding 
among private and VA examiners.  Moreover, the record 
demonstrates that several of these examiners are specialists 
with regard to spinal disorders and injuries.  

On the other hand, some medical evidence preponderates 
against the veteran's claims to current extremity disorders.  
A private examination report dated in January 2006 noted the 
veteran as walking, and with normal strength in his lower 
extremities.  The VA examiner who conducted the October 2000 
and March 2006 compensation examinations doubted the 
veteran's claims to extremity limitations, and found no 
medical bases for such claimed disabilities.  And the March 
2005 VHA examiner found no clear medical evidentiary bases 
for such claimed disorders.  

Hence, it is clear that the medical evidence is divided on 
the issue of whether the veteran has lost the use of his 
hands and feet.  And it is clear that those disagreeing on 
this matter are specialists in the area of spinal disorders.  
The Board therefore has no reason to question the veracity or 
credibility of any of these examiners.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The record demonstrates that each has a 
familiarity with this case, and, as specialists on 
neurological and spinal matters, each exhibits the knowledge 
base with the subject matter at hand.  The Board finds their 
opinions of probative value.  Given the balance of opinion 
here, the Board grants the veteran the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  As such, the Board 
finds the record in support of his claims to current upper 
and lower extremity disorders.  38 C.F.R. § 3.310(a).

As to the second prong under 38 C.F.R. § 3.310(a) - i.e., 
whether the extremity and incontinence disorders relate the 
service-connected disorders - the Board finds that the 
medical evidence preponderates against the claim that the 
loss of use of the veteran's hands relates to his service-
connected lower spine disability.  But the Board finds that 
the veteran's bowel, bladder, and feet disorders do relate to 
the lower spine disability.  

Before detailing its decision, the Board notes at the outset 
that it has considered each aspect of the veteran's disabled 
lower spine, beyond the arthritis and muscle strain 
originally service connected under Diagnostic Codes 5292 and 
5010 of 38 C.F.R. § 4.71a.  The Board notes that private and 
VA medical evidence shows that the veteran has in his lower 
spine (besides traumatic arthritis and muscle strain) 
neurocompressive neuropathy with radicular symptomatology in 
the lumbar distribution, lumbosacral spondylosis myelopathy, 
spinal stenosis, and degenerative disc and joint disease.  
These diagnoses are supported by December 2004 and February 
2006 private MRI results in the record.  

The Board will consider each aspect of the lower spine 
disability because the medical evidence is in equipoise on 
the issue of whether these other disorders in the lower spine 
relate to the service-connected arthritis and strain.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  

In addressing whether these additional disorders relate to 
the service-connected disorders, a private examiner stated in 
February 2006 that the veteran's in-service injury 
(impalement by a wooden stake) caused spinal stenosis, 
spondylosis, and conus medullaris.  He said these disorders 
caused the veteran's current quadriplegia and incontinence.  
He stated that these disorders in the lower spine have been 
progressive since service, and were not diagnosed due to the 
failure to administer the veteran MRI at the time of the 
injury (reported as occurring in 1987).  He stated that the 
inservice injury did not cause muscle strain and arthritis, 
as was originally diagnosed.  In January 2006, a VA nurse 
practitioner stated that soft tissue damage from the 
inservice injury, missed by the x-ray then administered, led 
to his conclusion that "[a]ll associated conditions result 
from this original injury."  This nurse practitioner noted 
that he had been caring for the veteran since 2000.  

On the other hand, certain competent medical evidence of 
record states that the veteran's arthritis and strain were 
accurate diagnoses when originally service connected, and are 
not related to the additional lumbar disorders he currently 
has.  The physician rendering the March 2005 VHA opinion 
stated that he did not believe that any of the veteran's non-
service-connected back disorders were caused or aggravated by 
the service-connected disorders.  And the March 2006 VA 
compensation examiner stated that he found no evidence in the 
file of trauma, that the veteran did not have a serious 
lumbar disorder when leaving service, and that, therefore, he 
believed there was no evidentiary link between the veteran's 
service-connected back disorders and his current neurological 
status.  

Once again, the Board has no reason to question the veracity 
or credibility of any of these examiners.  See Evans, 12 Vet. 
App. at 30; Owens v. Brown, 7 Vet. App. at 433.  Each is 
familiar with the case and the issues at hand.  Therefore, 
the Board finds their opinions of probative value.  As such, 
the evidence is in equipoise on the issue of whether the 
additional lumbar spine disorders noted in the record relate 
to the veteran's service-connected lumbar spine disorders.  
Given this equipoise, the Board again grants the veteran the 
benefit of the doubt on this limited issue.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The Board will 
therefore consider each of the veteran's lower spine 
disorders when considering whether secondary service 
connection is due here.  38 C.F.R. § 3.310(a).      

	Loss of Bladder and Bowel Function  

The Board will first address the veteran's claims that his 
current bladder and bowel control disorders relate to his 
service-connected lumbar spine disorder.  The medical 
professionals are divided on whether there is a relationship 
among these disorders.  But the Board finds that the 
competent evidence of record does not preponderate against 
the veteran's claim here.  See Alemany, supra.     

On the one hand, certain medical evidence of record does not 
support the veteran's claim.  For instance, the VHA examiner 
and the March 2006 VA examiner stated that there is no 
relationship between the bladder and bowel control disorders 
and the service-connected lumbar spine disorders.  The March 
2006 examiner suggested the bladder and bowel disorders may 
relate to the veteran's non-service-connected cervical spine 
disorder.  The April 2005 private examination report from the 
Ambulatory Surgery Center omits mention of an incontinence 
disorder.  And the January 2006 private examination report 
affirmatively reported the non-existence of incontinence 
disorders.  

On the other hand, most of the medical evidence supports the 
veteran's claims.  The March 2005 VHA examiner and the March 
2006 VA examiner did not consider the additional lumbar spine 
disorders when rendering their opinions addressing causation.  
See Mittleider, supra.  As such, their opinions regarding 
causation are of limited value as it is unclear based on 
their reports whether they would find that bowel and bladder 
disorders could result from the additional lumbar disorders 
the Board is considering here - i.e., neurocompressive 
neuropathy with radicular symptomatology in the lumbar 
distribution, lumbosacral spondylosis myelopathy, spinal 
stenosis, and degenerative disc and joint disease.  Moreover, 
the March 2006 examiner seemed to base his adverse opinion on 
his finding that the veteran did not experience a traumatic 
injury during service - a finding completely contradictory to 
the April 1993 rating decision which originally found service 
connection for the lower spine disorder.  The Board places 
particular significance in this rating decision finding, 
given the absence of service medical records here.  See 
O'Hare, supra.  And several other reports - to include the VA 
reports dated in May 2003, February 2004, June 2005, and 
January 2006, and the private reports dated in June 2005 and 
February 2006 - affirmatively relate the lumbar disorders to 
the bowel and bladder disorders.  Unlike the VHA opinion and 
March 2006 VA examiner opinion, these favorable opinions 
consider, just as the Board has, the veteran's entire lumbar 
spine disability when opining on whether bladder and bowel 
dysfunction are secondarily service-connected.    

As such, despite the January 2006 private report indicating 
normal bladder and bowel function, the Board finds that the 
evidence does not preponderate against the veteran's service 
connection claims that bladder and bowel control disorders 
relate to his service-connected lumbar spine disability.  38 
C.F.R. § 3.310(a).  See Alemany, supra.     

	Loss of Use of Feet

With regard to the veteran's claim that his loss of use of 
his feet is related to his lumbar disability, the Board finds 
the evidence in equipoise, and therefore grants him the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  By contrast, the Board finds the 
preponderance of the evidence against the veteran's claim 
that a loss of use of his hands is related to his lumbar 
disability.  38 C.F.R. § 3.310(a).

With regard to the claim regarding his feet, the adverse 
evidence is again primarily provided by the October 2000 and 
March 2006 VA examiner.  He doubted the veteran's claim and 
questioned the veteran's truthfulness.  He cited another VA 
examiner's opinion that the veteran fabricated claims of 
limitations in his feet.  In support of his suspicion, this 
examiner noted the veteran's healthy muscle tone.  And he 
extended his adverse opinion by stating that there was no 
medical basis for the veteran to experience limitation in his 
feet based on the medical evidence of record.  Again, the 
March 2005 VHA opinion supported these findings, by stating 
that traumatic arthritis and muscle strain (the service-
connected disorders) would not have led to the type of 
limitation the veteran described in his lower extremities.  
The Board also notes that December 2004, April 2005, and 
December 2005 private records do not mention quadriplegia.  
And most significantly, a January 2006 private examination 
report indicates that the veteran, with the aid of a cane, 
ambulated around the physician's office, exhibited normal 
posture, and denied paralysis.  

But, again, the record contains medical evidence indicating 
that a causal relationship exists between the lower extremity 
disorder and the lumbar disability.  In May 2003, a 
specialist assigned to a VA clinic specializing in spinal 
cord injuries found a relationship between the lumbar spine 
disability and the lower extremity limitations.  The February 
2004 VA compensation examiner found quadriplegia related to 
the veteran's lower back disorders.  The June 2005 private 
examiner found relationship between the lumbar disorders and 
lower extremity disorder.  Two treating VA nurse 
practitioners likewise found a positive relationship.  And in 
perhaps the strongest opinion of record, the February 2006 
private examiner stated that the veteran's lumbar disorders - 
each of which this specialist on spinal matters attributed to 
the inservice injury - cause his lower extremity disorder.  
In support, this examiner referred to MRI dated in December 
2004 and February 2006.    

So, regarding the veteran's claim for service connection for 
loss of use of his feet, the Board must once again assess the 
conflicting medical evidence of record.  And after doing so, 
the Board finds the medical evidence, for and against the 
veteran, persuasive.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  As noted repeatedly before, these 
healthcare professionals are specialists within the field of 
spinal and neurological disorders.  As such, the Board once 
again finds the evidence in equipoise, grants the veteran the 
benefit of the doubt, and finds that service connection is 
warranted for the loss of use of his feet secondary to his 
service-connected lumbar disability.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

	Loss of Use of Hands

By contrast, the Board finds the preponderance of the 
evidence against the veteran's claim that loss of use of his 
hands relates to his service-connected lumbar disability.  
Not one medical report or record establishes a positive 
relationship between the veteran's lower spine and his hands.  
And several reports already noted question the existence of 
such a relationship.  The October 2000 and March 2006 VA 
examiner found no such relationship, while the March 2005 VHA 
examiner did not either.  And the March 2004 VA compensation 
examiner connected the veteran's unsuccessful cervical spine 
surgery to his upper extremity disorder.  

The record is clear that, if there is a relationship between 
the veteran's spine and his upper extremity disorder, it is 
rooted in his non-service-connected cervical spine disorder, 
not his service-connected lumbar spine disability.  As such, 
secondary service connection is not established in the record 
with regard to this particular claim.  38 C.F.R. § 3.310(a).

As the preponderance of the evidence is against the veteran's 
secondary service connection claim for the loss of use of his 
hands, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  

In its analysis, the Board noted the veteran's contentions, 
in his written statements and in his hearing, and noted the 
lay statements of record as well.  But the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As a lay persons, the veteran and his witnesses are 
not competent to offer opinions on medical causation.  For 
such guidance, the Board must look instead to medical 
evidence of record.    


ORDER

Entitlement to service connection for loss of bladder 
control, as secondary to a service-connected lower spine 
disability, is granted.    

Entitlement to service connection for loss of bowel control, 
as secondary to a service-connected lower spine disability, 
is granted.    

Entitlement to service connection for loss of use of both 
feet, as secondary to a service-connected lower spine 
disability, is granted.    

Entitlement to service connection for loss of use of both 
hands, as secondary to a service-connected lower spine 
disability, is denied.    


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


